                      Case 4:18'cv-04734 Document                  2-L    Filed in TXSD on 1.2/17/18 Page             1,   of 2

 i{)    rl,lil {Ri}r 06113} Su:n|nons in a ftvr; Actn$


                                              UNITEN SrarES DISTruCT COURT
                                                                       for:he
                                                             Southern District of Texas


                            PAN CAPLINGER




                                  f'htitxtlJtti
                                       v.                                       Civil Action   No.    4:18-cv-04734

                    BOSTON MUTUAL LIFE
                  IN$URANCH COMFANY and
                 EMPLOYTR FIEXIELE HR, LLC
                 HFALTH ANO WELFARE PLAN
                                 DeJendantis)


                                                         SUMMONS IN ACIVII. ACTION

 I'a'. rllejbn&txr't non* and adtlrelu Employer Flsxibte HR, LLC Health and Welfare Plan
                                       Registered Agent:
                                       Empl*yer Flexible FlR, LLC
                                       7192 Sam Houston Parkway, $uite 200
                                       Houston, Texas 77064



             A lawsuil     has been iiled against you.

            Within 2l days after service of this summons on you {nor eoilntiilg the day you received it} ** or60 days if you
arc the United States or a United States agency, or an otficer or employee of the United Stales descr,ibed in Fed. R. Civ.
P. ll    (a)t?) ur (3) *.- you must serve on the plaintiff an an$wer to the attached cornplaint ora mutiun under Rule !! of
the lrederal Rules $f Civil Pr*cedure. The a*slver sr n:otion must be served on the plaintiff or plainfi{f s $tlsmey,
'"r'lrose n*me and address are: Amar Raval
                                     Berg Plummer Johnson & Raval LLP
                                              3700 tsuffafo Speedway, Suiie 1150
                                              Houston, Texas 77098




       lf you fail to respond, judgment by default rvill be entered against you lor lhe relief demanded in the cornplaint.
You also rnust file y$ur answer or motion wilh the court.                                   ,&<_a'\r,
                                                                                      ileY$J,         Hxtg.r{
                                                                                   CI.frR/{ AF COURT'


Date:                 l?'t&.t8-
                                                                                               S;flrsrure   o/
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:18-cv-04734

                                                             PROOF OF SERVICE
                         (This section shoald not betiled with the court unless required by Fed R. Civ, P. a Q)

           This summons fot        fuame of individual   andtitle, if any) Employer Flexible HR, LLC - Health and Wefare Plan

was received by me on 6arc1                       12t20t2018


           O I personally       served the summons on the individual at (ptace)

                                                                                   on (date)                            ;or

           il   I left the summons at the individual's residence or usual place of abodewith              fuane)

                                                                   , a person of suitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the   individual's last known address; or

          d l s"rued the summon s on (name of individual)                                                                        , who is
           designated by law to accept service of process on behalf of           (name of   organization) Employer Flexible HR, LLC at

          7102W Sam Houston Pkwy W, Houston, Texas                     77064       on (date)          1A27/2018         ;or

          il    I returned the summons unexecuted because                                                                            ;or
          lI    Other (specifi):




          My fees are $                            for travel and $                    for services, for a total of $         0.00


          I declare under penalfy of perjury that this information is true.



Date:            1212912018                                                                                                    12t3'lt1S



                                                                      Andrew L. Gaza                 Certified Texas Process Server
                                                                                            Printed name and title


                                                                                    Legal Process Resources
                                                                              2042 Glencove Dr., Seabrook, Tx 77586
                                                                                               281-830€000
                                                                                               Semer's address


Additional information regarding attempted service, etc:
 Delivered at 4:59 p.m. personally by hand
